DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 6/23/21.
	Applicant’s amendment to claims 1, 11 and 21 is acknowledged.
	Claims 20 and 22-40 are cancelled.
	Claims 1-19 and 21 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive.
	In response to Applicant’s remarks on “partially filling” vs. “entirely filling”, claims 1 and 11 simply recite “a filling layer…at least partially filling spaces” and “an adhesive layer…at least partially filling spaces”.  A reference that discloses the space is filled in part by the filling layer and the adhesive layer meets the claim limitation.  Entirely filling the space at least partially fills the space so the claim limitation is met.  The claim does not require only partially filling the space to a specific height/level or leaving a portion of the space unfilled.   The claim does not preclude entirely filling the space.
Regarding the Holden reference:
	Holden and Kim[2] teach the amended limitations as set forth below.  
	For example, Kim[2], in fig. 1, teaches a conventional TSV package.  The conductive bump (18) is formed of a single continuous structure (e.g. claim 1).  The conductive bump (18) has a shape that extends primarily in a horizontal direction that is parallel a direction in which a first semiconductor chip (20) primarily extends (e.g. claim 11).  The top and bottom surfaces of the conductive bump (18) is defined as surfaces that contact first bonding pads (13 of 10) and substrate pads (12 of 20) and the side surfaces are defined as surfaces that extend between the top and bottom surfaces (e.g. claim 21).
	
Regarding the Kim[1] reference:
Referring to fig. 4, para. [0051] discloses:  “Although not illustrated, the inner substrate 120 may further include…a lower pad (not shown) formed on the lower surface of the body portion 121 using a conductive material and electrically connecting the TSV 125 and the connecting member 127.”  
This disclosure means first semiconductor chip (120) has a bonding pad on the bottom surface of the semiconductor chip (120) above (127).
Kim[1] at para. [0096] discloses: “Although FIG. 4 illustrates the connecting member 137 and the SOP 460 as separate components, reflow soldering may be performed on the connecting member 137 and the SOP 460 in a process of mounting the semiconductor chip 130 on the inner substrate 120 so that the connecting member 137 and the SOP 460 are formed as one component.”
	In fig. 4, the conductive bump (127/350) has a top surface abutting/defined by bonding pads (e.g. “lower pad” of 120, para. [0051]) and a bottom surface abutting/defined by substrate pads (113).  The side surfaces of conductive bump (127/350) extending between the top surface and bottom surface have a Ɛ-shape on the left side and a 3-shape on the right side.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Kim[1] et al., US Publication No. 2016/0013091 A1 (of record).

Regarding claim 21:
Referring to Kim[1]’s fig. 4, para. [0051] discloses:  “Although not illustrated, the inner substrate 120 may further include…a lower pad (not shown) formed on the lower surface of the body portion 121 using a conductive material and electrically connecting the TSV 125 and the connecting member 127.”  
This disclosure means first semiconductor chip (120) has a bonding pad on the bottom surface of the semiconductor chip (120) above (127).

Kim[1] anticipates:
21. A semiconductor package, comprising (see fig. 4): 
	a package substrate (110);
	a first semiconductor chip (120) stacked on the package substrate, the first semiconductor chip including a first substrate (121) including a first surface and a second para. [0051] disclosing “lower pad” of 120 and as explained above.) on the first surface, and a first through electrode (125) penetrating through the first substrate and electrically connected to the first bonding pad; 
	a plurality of conductive bumps (127/350; See para. [0096] disclosing “Although FIG. 4 illustrates the connecting member 137 and the SOP 460 as separate components, reflow soldering may be performed on the connecting member 137 and the SOP 460 in a process of mounting the semiconductor chip 130 on the inner substrate 120 so that the connecting member 137 and the SOP 460 are formed as one component.”) arranged between substrate pads (113) of the package substrate (110) and the first bonding pads (e.g. “lower pad” of 120, para. [0051]) of the first semiconductor chip respectively; 
	a filling support layer (320G) coated on the first surface of the first semiconductor chip (120) and at least partially covering a side surface of each conductive bump of the plurality of conductive bumps (127/350); and 
	an adhesive layer (350G) disposed on the filling support layer and at least partially covering the side surface of each conductive bump of the plurality of conductive bumps (127/350) and adhering the package substrate (110) and the first semiconductor chip (120) to each other;
	wherein top and bottom surfaces of each conductive bump (127/350) are defined as surfaces that contact the first bonding pads (e.g. “lower pad” of 120, para. [0051]) and the substrate pads (113), respectively, and the side surfaces (e.g. the side surfaces of conductive bumps 127/350 generally forms a Ɛ-shape on the left side and a 3-shape on the right side.) are defined as surfaces that extend between the top and bottom surfaces.  See Kim[1] at para. [0001] – [0182], figs. 1-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al., US Patent No. 9,130,056 (of record) in view of Kim[2], US Publication No. 2018/0358332 A1 (of record).

Regarding claim 1:
Referring to Holden’s fig. 2E, one of ordinary skill in the art applying the laminate of a filling support layer (214)+adhesive layer (216) as the underfill layer (199) in fig. 1 would arrive at the limitations of claim 1.  
Notably, Holden does not indicate fig. 2E is an enlarged view of fig. 1.  Thus, the conductive bumps (130) of fig. 1 do not have to look like the conductive bumps (206/208) in fig. 2E.
Thus, Holden teaches:
1. A semiconductor package, comprising (see fig. 1 annotated below and see fig. 2E showing details of underfill layer 199 of fig. 1): 
	a first semiconductor chip (124) including a first through electrode (132); 
	a second semiconductor chip (122) stacked on the first semiconductor chip, and including a second through electrode (132); 

	a filling support layer (e.g. layer 214 applied to layer 199 in fig. 1) at least partially covering a first surface of the second semiconductor chip (122) that faces the first semiconductor chip (124) and at least partially filling spaces between neighboring conductive bumps of the plurality of conductive bumps (130); and 
	an adhesive layer (e.g. layer 216 applied to layer 199 in fig. 1) disposed on the filling support layer and at least partially filling the spaces between neighboring conductive bumps of the plurality of conductive bumps (130)  and adhering the first (124) and second (122) semiconductor chips to each other,
	wherein each of the plurality of conductive bumps is formed of a single continuous structure (e.g. In fig. 1, the conductive bumps 130 are a single continuous structure.)  See Holden at col 1-13, ln 1–67, figs. 1-4.

    PNG
    media_image1.png
    591
    600
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    290
    352
    media_image2.png
    Greyscale


In alternative interpretation of claim 1, the reference Kim[2], US Publication No. 2018/0358332 A1 is being introduced.

	In an analogous art, Kim[2], fig. 1. teaches in a conventional package with a first semiconductor chip (20) and a second semiconductor chip (10) there are bond pads on the top surface (12) and bottom surface (13) of the chips to forms a connection between the through electrode (11) and conductive bump (18).  The conductive bump (18) is formed of a single continuous structure, as recited by the claim.  See Kim[2] at para. [0018] – [0023].
	Also see:
MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select a known structure and shape of a conductive 
MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  A change in shape is considered within the skill level of one of ordinary skill in the art.  

	Holden further teaches:
2 The semiconductor package of claim 1, wherein the filling support layer (214) at least partially covers side surfaces of a lower portion and a middle portion of each conductive bump of the plurality of conductive bumps (130), and the adhesive layer (216) at least partially covers a side surface of an upper portion of each conductive bump of the plurality of conductive bumps (130) protruding from the filling support layer, col 7, ln 16–32, fig. 2E. 

3. The semiconductor package of claim 1, wherein the filling support layer (214) has a first thickness, and the adhesive layer (216) has a second thickness that is less than the first thickness, col 7, ln 16–32, fig. 2E.

4. The semiconductor package of claim 1, wherein the filling support layer comprises an epoxy, and the adhesive layer comprises a non-conductive film, col 2, ln 43–61, col 8, ln 23–33.

Regarding claim 5:
Holden further teaches the first semiconductor chip (124) and the second semiconductor chip (122) have a bonding pad on the top surface connected to the through electrode (132).  Holden teaches a plurality of metal interconnects may be formed at col 9, ln 12–30.

	Kim[2], fig. 1, teaches in a conventional package with a first semiconductor chip (20) and a second semiconductor chip (10) there are bond pads on the top surface (12) and bottom surface (13) of the chips to forms a connection between the through electrode (11) and bump (18).  See Kim[2] at para. [0018] – [0023].

	Thus, Kim[2] teaches:
5. The semiconductor package of claim 1, (see fig. 1) wherein the second semiconductor chip (10) includes a first bonding pad (13) on the first surface and a second bonding pad (12) on a second surface that is opposite to the first surface, and each conductive bump (18) of the plurality of conductive bumps is disposed on the first bonding pad (13), para. [0018] – [0023].
	
	Kim[2] further teaches:
6. The semiconductor package of claim 5, (see fig. 1) wherein the first bonding pad (13) and the second bonding pad (12) are electrically connected to each other by the second through electrode (11), para. [0018] – [0023].

	Holden further teaches:
7. The semiconductor package of claim 1, wherein the second semiconductor chip (122) further include an insulation interlayer, the insulation interlayer including a first bonding pad (e.g. see pad annotated in fig. 1) in an outer surface thereof, col 9, ln 12–30, fig. 2E

, fig. 2E.

Regarding claim 9:
	In a first interpretation of claim 9, Holden teaches:
9. The semiconductor package of claim 8, further comprising (see fig. 1 and 2E): 
	a second filling support layer (214) at least partially covering a third surface of the first semiconductor chip (124) facing the package substrate (128) and at least partially filling spaces between neighboring bumps of the second conductive bumps (130); and 
	a second adhesive layer (216) disposed on the second filling support layer (214) and at least partially filling the spaces between neighboring bumps of the second conductive bumps (130) and adhering the first semiconductor chip (216) and the package substrate (128) to each other (e.g. adhesive 216 adheres the first semiconductor 216 and the package 128 together through intervening layers logic die 126 and bumps 130 below 126).

In an alternative interpretation of claim 9, one of ordinary skill in the art can arrive at the limitations of claim 9 by omitting the logic die (126) in the packing structure (120) shown in fig. 1 such that the first semiconductor chip (124) is directly mounted on the package substrate (128) without intervening logic die (126).  It would have been obvious to one of ordinary skill in the art to omit the logic die (126) because Holden teaches the underfill material can be applied to substrate/die or die/die pairings at col 4, ln 37–53.

Thus, Holden teaches:
9. The semiconductor package of claim 8, further comprising (see fig. 1 and 2E): 

	a second adhesive layer (216) disposed on the second filling support layer (214) and at least partially filling the spaces between neighboring bumps of the second conductive bumps (130) and adhering the first semiconductor chip (216) and the package substrate (128) to each other.

	Kim[2] further teaches:
10. The semiconductor package of claim 9, (see fig. 1) wherein the first semiconductor chip (20) includes a third bonding pad (13) disposed on the third surface and a forth bonding pad (12) disposed on a fourth surface opposite to the third surface and the second conductive bump (18) is disposed on the third bonding pad (13), para. [0018] – [0023].

Regarding claim 11:
	Holden teaches the limitations as applied to claim 1 above and further teaches the added limitations:
	a first bonding pad (e.g. pad at top surface of 124 annotated in fig. 1) disposed on the first surface, and a first through electrode (132) penetrating through the first substrate and electrically connected to the first bonding pad;…
	a third bonding pad (e.g. pad at top surface of 122 annotated in fig. 1) disposed on the third surface, and a second through electrode penetrating (132) through the second substrate and electrically connected to the third bonding pad;…
	wherein each of the plurality of conductive bumps (130 in fig. 1) has a shape that extends primarily in a horizontal direction that is parallel a direction in which the first semiconductor chip  (124) primarily extends.

	Kim[2] also teaches:
	(see fig. 1) wherein each of the plurality of conductive bumps (18) has a shape that extends primarily in a horizontal direction that is parallel a direction in which the first semiconductor chip (20) primarily extends.

	Also see:
MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select a known structure and shape of a conductive bump on the basis of its suitability for the intended purpose of connecting two semiconductor chips; and
MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  A change in shape is considered within the skill level of one of ordinary skill in the art.  

Regarding claim 12:
	Holden teaches the limitations as applied to claim 2 above.

Regarding claim 13:
	Holden teaches the limitations as applied to claim 3 above.

Regarding claim 14:
	Holden teaches the limitations as applied to claim 4 above.



Regarding claims 15:

	15.  The semiconductor package of claim 11 wherein the first semiconductor chip (20) includes a second bonding pad (12) disposed on a second surface, and each conductive bump of the plurality of conductive bumps (18) is disposed between the second bonding pad (12)  and the third bonding pad (13 of second semiconductor chip 10), para. [0018] – [0023].

	Kim[2] further teaches:
16. The semiconductor package of claim 11, wherein the second semiconductor chip (10) includes a fourth bonding pad (13) on the fourth surface, and the third bonding pad (12) and the fourth bonding pad are electrically connected to each other by the second through electrode (11), para. [0018] – [0023].

Regarding claim 17:
	Holden teaches the limitations as applied to claim 7 above.

Regarding claim 18:
	Holden teaches the limitations as applied to claim 8 above.

Regarding claim 19:
	Holden teaches the limitations as applied to claim 9 above.

Regarding claim 21:
Holden teaches the limitations of claim 21 as applied to claim 1 and 9 above.
col 4, ln 37–53.
Holden teaches the first semiconductor chip (124) has a bonding pad on the top surface connected to the through electrode (132).  
Holden is silent regarding a bonding pad on the bottom surface of the first semiconductor chip (124) to arrive at the following limitation in claim 21:
	“first bonding pads on the first surface, and a first through electrode penetrating through the first substrate and electrically connected to the first bonding pad; 
	a plurality of conductive bumps arranged between substrate pads of the package substrate and the first bonding pads of the first semiconductor chip respectively;…
	 wherein top and bottom surfaces of each conductive bump are defined as surfaces that contact the first bonding pads and the substrate pads, respectively, and the side surfaces are defined as surfaces that extend between the top and bottom surfaces.

	In an analogous art, Kim[2], fig. 1. teaches in a conventional package a first semiconductor chip (20) has bond pads on the top surface (12) and bottom surface (13) to form a connection between the through electrode (11) and bump (18).  Kim[2] further teaches the top and bottom surfaces of each conductive bump (18) are defined as surfaces that contact the first bonding pads (13 of 10 at top) and the substrate pads (12 of 20 at bottom), respectively, and the side surfaces are defined as surfaces that extend between the top and bottom surfaces, as recited in the claim.  See Kim[2] at para. [0018] – [0023].


	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Holden with the teachings of Kim[2] because (i) in a conventional TSV package shown in fig. 1, the conductive bumps is formed of a single continuous structure and has a shape that extends primarily in a horizontal direction that is parallel a direction in which a first semiconductor chip primarily extends; and (ii) in a conventional TSV package, “The bump pads of the semiconductor chips 10 and 20 facing each other may be connected through a bump 18 such that the TSVs of the respective semiconductor chips 10 and 20 are electrically connected to each other.”  See Kim[2] at para. [0018], [0020].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/